Name: Council Regulation (EU) NoÃ 1239/2010 of 20Ã December 2010 adjusting with effect from 1Ã July 2010 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto
 Type: Regulation
 Subject Matter: social protection;  executive power and public service;  EU institutions and European civil service
 Date Published: nan

 22.12.2010 EN Official Journal of the European Union L 338/1 COUNCIL REGULATION (EU) No 1239/2010 of 20 December 2010 adjusting with effect from 1 July 2010 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Protocol on the Privileges and Immunities of the European Union, and in particular Article 12 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and Annexes VII, XI and XIII thereto, and Articles 20(1), 64, 92 and 132 of the Conditions of Employment of Other Servants, Having regard to the proposal from the European Commission, Whereas in order to guarantee that the purchasing power of Union officials and other servants develops in parallel with that of national civil servants in the Member States, the remuneration and pensions of officials and other servants of the European Union should be adjusted under the 2010 annual review, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2010, the date 1 July 2009 in the second paragraph of Article 63 of the Staff Regulations shall be replaced by 1 July 2010. Article 2 With effect from 1 July 2010 the table of basic monthly salaries in Article 66 of the Staff Regulations applicable for the purposes of calculating remuneration and pensions shall be replaced by the following: 1.7.2010 STEP GRADE 1 2 3 4 5 16 16 919,04 17 630,00 18 370,84 15 14 953,61 15 581,98 16 236,75 16 688,49 16 919,04 14 13 216,49 13 771,87 14 350,58 14 749,83 14 953,61 13 11 681,17 12 172,03 12 683,51 13 036,39 13 216,49 12 10 324,20 10 758,04 11 210,11 11 521,99 11 681,17 11 9 124,87 9 508,31 9 907,86 10 183,52 10 324,20 10 8 064,86 8 403,76 8 756,90 9 000,53 9 124,87 9 7 127,99 7 427,52 7 739,63 7 954,96 8 064,86 8 6 299,95 6 564,69 6 840,54 7 030,86 7 127,99 7 5 568,11 5 802,09 6 045,90 6 214,10 6 299,95 6 4 921,28 5 128,07 5 343,56 5 492,23 5 568,11 5 4 349,59 4 532,36 4 722,82 4 854,21 4 921,28 4 3 844,31 4 005,85 4 174,18 4 290,31 4 349,59 3 3 397,73 3 540,50 3 689,28 3 791,92 3 844,31 2 3 003,02 3 129,21 3 260,71 3 351,42 3 397,73 1 2 654,17 2 765,70 2 881,92 2 962,10 3 003,02 Article 3 With effect from 1 July 2010, the correction coefficients applicable to the remuneration of officials and other servants under Article 64 of the Staff Regulations shall be as indicated in column 2 of the following table. With effect from 1 January 2011, the correction coefficients applicable under Article 17(3) of Annex VII to the Staff Regulations to transfers by officials and other servants shall be as indicated in column 3 of the following table. With effect from 1 July 2010, the correction coefficients applicable to pensions under Article 20(1) of Annex XIII to the Staff Regulations shall be as indicated in column 4 of the following table. With effect from 16 May 2010, the correction coefficients applicable to the remuneration of officials and other servants under Article 64 of the Staff Regulations shall be as indicated in column 5 of the following table. The effective date for the annual adjustment for those places of employment shall be 16 May 2010. 1 2 3 4 5 Country/Place Remuneration 1.7.2010 Transfer 1.1.2011 Pension 1.7.2010 Remuneration 16.5.2010 Bulgaria 62,7 59,3 100,0 Czech Rep. 84,2 77,5 100,0 Denmark 134,1 130,5 130,5 Germany 94,8 96,5 100,0 Bonn 94,7 Karlsruhe 92,1 MÃ ¼nich 103,7 Estonia 75,6 76,6 100,0 Irland 109,1 103,9 103,9 Greece 94,8 94,3 100,0 Spain 97,7 91,0 100,0 France 116,1 107,6 107,6 Italy 106,6 102,3 102,3 Varese 92,3 Cyprus 83,7 86,7 100,0 Latvia 74,3 69,4 100,0 Lithuania 72,5 68,8 100,0 Hungary 79,2 68,6 100,0 Malta 82,2 84,8 100,0 Netherlands 104,1 98,0 100,0 Austria 106,2 105,1 105,1 Poland 77,1 68,1 100,0 Portugal 85,0 85,1 100,0 Romania 59,1 100,0 69,5 Slovenia 89,6 84,4 100,0 Slovakia 80,0 75,4 100,0 Finland 119,4 112,4 112,4 Sweden 118,6 112,6 112,6 United Kingdom 108,4 108,4 134,4 Culham 104,5 Article 4 With effect from 1 July 2010, the amount of the parental leave allowance referred to in the second and third paragraphs of Article 42a of the Staff Regulations shall be EUR 911,73, and shall be EUR 1 215,63 for single parents. Article 5 With effect from 1 July 2010, the basic amount of the household allowance referred to in Article 1(1) of Annex VII to the Staff Regulations shall be EUR 170,52. With effect from 1 July 2010, the amount of the dependent child allowance referred to in Article 2(1) of Annex VII to the Staff Regulations shall be EUR 372,61. With effect from 1 July 2010, the amount of the education allowance referred to in Article 3(1) of Annex VII to the Staff Regulations shall be EUR 252,81. With effect from 1 July 2010, the amount of the education allowance referred to in Article 3(2) of Annex VII to the Staff Regulations shall be EUR 91,02. With effect from 1 July 2010, the minimum amount of the expatriation allowance referred to in Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto shall be EUR 505,39. With effect from 1 July 2010, the expatriation allowance referred to in Article 134 of the Conditions of Employment of Other Servants shall be EUR 363,31. Article 6 With effect from 1 January 2011, the kilometric allowance referred to in Article 8(2) of Annex VII to the Staff Regulations shall be adjusted as follows: EUR 0 for every km from 0 to 200 km EUR 0,3790 for every km from 201 to 1 000 km EUR 0,6316 for every km from 1 001 to 2 000 km EUR 0,3790 for every km from 2 001 to 3 000 km EUR 0,1262 for every km from 3 001 to 4 000 km EUR 0,0609 for every km from 4 001 to 10 000 km EUR 0 for every km over 10 000 km. To the above kilometric allowance a flat-rate supplement shall be added, amounting to:  EUR 189,48 if the distance by train between the place of employment and the place of origin is between 725 km and 1 450 km,  EUR 378,93 if the distance by train between the place of employment and the place of origin is greater than 1 450 km. Article 7 With effect from 1 July 2010, the daily subsistence allowance referred to in Article 10(1) of Annex VII to the Staff Regulations shall be:  EUR 39,17 for an official who is entitled to the household allowance,  EUR 31,58 for an official who is not entitled to the household allowance. Article 8 With effect from 1 July 2010, the lower limit for the installation allowance referred to in Article 24(3) of the Conditions of Employment of Other Servants shall be:  EUR 1 114,99 for a servant who is entitled to the household allowance,  EUR 662,97 for a servant who is not entitled to the household allowance. Article 9 With effect from 1 July 2010, for the unemployment allowance referred to in the second subparagraph of Article 28a(3) of the Conditions of Employment of Other Servants, the lower limit shall be EUR 1 337,19, the upper limit shall be EUR 2 674,39. With effect from 1 July 2010, the standard allowance referred to in Article 28a(7) shall be EUR 1 215,63. Article 10 With effect from 1 July 2010, the table of basic monthly salaries in Article 93 of the Conditions of Employment of Other Servants shall be replaced by the following: FUNCTION GROUP 1.7.2010 STEP GRADE 1 2 3 4 5 6 7 IV 18 5 832,42 5 953,71 6 077,52 6 203,91 6 332,92 6 464,62 6 599,06 17 5 154,85 5 262,04 5 371,47 5 483,18 5 597,20 5 713,60 5 832,42 16 4 555,99 4 650,73 4 747,45 4 846,17 4 946,95 5 049,83 5 154,85 15 4 026,70 4 110,44 4 195,92 4 283,18 4 372,25 4 463,17 4 555,99 14 3 558,90 3 632,91 3 708,46 3 785,58 3 864,31 3 944,67 4 026,70 13 3 145,45 3 210,86 3 277,63 3 345,80 3 415,37 3 486,40 3 558,90 III 12 4 026,63 4 110,36 4 195,84 4 283,09 4 372,15 4 463,07 4 555,88 11 3 558,86 3 632,87 3 708,41 3 785,53 3 864,25 3 944,60 4 026,63 10 3 145,43 3 210,84 3 277,61 3 345,77 3 415,34 3 486,36 3 558,86 9 2 780,03 2 837,84 2 896,86 2 957,09 3 018,59 3 081,36 3 145,43 8 2 457,08 2 508,17 2 560,33 2 613,57 2 667,92 2 723,40 2 780,03 II 7 2 779,98 2 837,80 2 896,82 2 957,07 3 018,58 3 081,36 3 145,45 6 2 456,97 2 508,07 2 560,24 2 613,49 2 667,84 2 723,33 2 779,98 5 2 171,49 2 216,65 2 262,76 2 309,82 2 357,86 2 406,91 2 456,97 4 1 919,18 1 959,10 1 999,84 2 041,44 2 083,90 2 127,24 2 171,49 I 3 2 364,28 2 413,35 2 463,43 2 514,56 2 566,74 2 620,01 2 674,39 2 2 090,12 2 133,50 2 177,78 2 222,98 2 269,11 2 316,21 2 364,28 1 1 847,76 1 886,11 1 925,25 1 965,21 2 005,99 2 047,63 2 090,12 Article 11 With effect from 1 July 2010, the lower limit for the installation allowance referred to in Article 94 of the Conditions of Employment of Other Servants shall be:  EUR 838,66 for a servant who is entitled to the household allowance,  EUR 497,22 for a servant who is not entitled to the household allowance. Article 12 With effect from 1 July 2010, for the unemployment allowance referred to in the second subparagraph of Article 96(3) of the Conditions of Employment of Other Servants, the lower limit shall be EUR 1 002,90, the upper limit shall be EUR 2 005,78. With effect from 1 July 2010, the standard allowance referred to in Article 96(7) shall be EUR 911,73. With effect from 1 July 2010, for the unemployment allowance referred to in Article 136 of the Conditions of Employment of Other Servants, the lower limit shall be EUR 882,33 and the upper limit shall be EUR 2 076,07. Article 13 With effect from 1 July 2010, the allowances for shift work laid down in the first subparagraph of Article 1(1) of Council Regulation (ECSC, EEC, Euratom) No 300/76 (2) shall be EUR 382,17, EUR 576,84, EUR 630,69 and EUR 859,84. Article 14 With effect from 1 July 2010, the amounts referred to in Article 4 of Council Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall be subject to a coefficient of 5,516766. Article 15 With effect from 1 July 2010, the table in Article 8(2) of Annex XIII to the Staff Regulations shall be replaced by the following: 1.7.2010 STEP GRADE 1 2 3 4 5 6 7 8 16 16 919,04 17 630,00 18 370,84 18 370,84 18 370,84 18 370,84 15 14 953,61 15 581,98 16 236,75 16 688,49 16 919,04 17 630,00 14 13 216,49 13 771,87 14 350,58 14 749,83 14 953,61 15 581,98 16 236,75 16 919,04 13 11 681,17 12 172,03 12 683,51 13 036,39 13 216,49 12 10 324,20 10 758,04 11 210,11 11 521,99 11 681,17 12 172,03 12 683,51 13 216,49 11 9 124,87 9 508,31 9 907,86 10 183,52 10 324,20 10 758,04 11 210,11 11 681,17 10 8 064,86 8 403,76 8 756,90 9 000,53 9 124,87 9 508,31 9 907,86 10 324,20 9 7 127,99 7 427,52 7 739,63 7 954,96 8 064,86 8 6 299,95 6 564,69 6 840,54 7 030,86 7 127,99 7 427,52 7 739,63 8 064,86 7 5 568,11 5 802,09 6 045,90 6 214,10 6 299,95 6 564,69 6 840,54 7 127,99 6 4 921,28 5 128,07 5 343,56 5 492,23 5 568,11 5 802,09 6 045,90 6 299,95 5 4 349,59 4 532,36 4 722,82 4 854,21 4 921,28 5 128,07 5 343,56 5 568,11 4 3 844,31 4 005,85 4 174,18 4 290,31 4 349,59 4 532,36 4 722,82 4 921,28 3 3 397,73 3 540,50 3 689,28 3 791,92 3 844,31 4 005,85 4 174,18 4 349,59 2 3 003,02 3 129,21 3 260,71 3 351,42 3 397,73 3 540,50 3 689,28 3 844,31 1 2 654,17 2 765,70 2 881,92 2 962,10 3 003,02 Article 16 With effect from 1 July 2010, for the application of Article 18(1) of Annex XIII to the Staff Regulations, the amount of the fixed allowance mentioned in the former Article 4a of Annex VII to the Staff Regulations in force before 1 May 2004 shall be:  EUR 131,84 per month for officials in Grade C 4 or C 5,  EUR 202,14 per month for officials in Grade C 1, C 2 or C 3. Article 17 With effect from 1 July 2010, the scale for basic monthly salaries in Article 133 of the Conditions of Employment of Other Servants shall be replaced by the following: Grade 1 2 3 4 5 6 7 Full-time basic salary 1 680,76 1 958,08 2 122,97 2 301,75 2 495,58 2 705,73 2 933,59 Grade 8 9 10 11 12 13 14 Full-time basic salary 3 180,63 3 448,48 3 738,88 4 053,72 4 395,09 4 765,20 5 166,49 Grade 15 16 17 18 19 Full-time basic salary 5 601,56 6 073,28 6 584,71 7 139,21 7 740,41 Article 18 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2010. For the Council The President J. SCHAUVLIEGE (1) OJ L 56, 4.3.1968, p. 1. (2) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shift work, and the rates and conditions thereof (OJ L 38, 13.2.1976, p. 1). (3) Regulation (EEC, Euratom, ECSC) No 260/68 of the Council of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8).